Title: Treasury Department Circular to the Collectors of the Customs in Massachusetts, 20 November 1789
From: Hamilton, Alexander,Treasury Department
To: 


Treasury Department Novr. 20th. 1789.
Sir
I have heretofore directed you to receive in payment of the duties the notes of the Banks of North America and New York. I now desire that you will also receive those of the Bank of Boston, and will exchange whatever specie you may at any time have in your hands for those notes. In order to guard you against Counterfeits in this instance, I shall request the Directors of that Bank to send you the signatures of the President and Cashier, together with a description of the marks of their notes.
You will also remit from time to time whatever money may come to your hands in Specie or the notes of the Bank of Boston to that Bank; taking duplicate receipts of its Cashier for each deposit, specifying that it is on account of the United States one of which you will transmit to the Treasurer and the other retain yourself. These receipts will discharge you at the Treasury for whatever sums you shall remit. It is my wish that whenever you have a sum amounting to one hundred dollars, over and above what may be requisite for current Expences, that you forward it by the first safe conveyance to the Bank. Your Weekly returns must specify your remittances.
These measures are intended to enable me as far as possible to avail the public of the revenues arising in your State without drawing the Specie out of it, by facilitating the negociation of drafts, for which there is rarely any demand except upon Boston: And they are to continue until you receive a Countermand from me or from Benjamin Lincoln Esqr Collector of the Port of Boston, through whom I may find it convenient to convey my instructions on this particular.
I am, Sir,   Your Obedt. Servt.
A HamiltonSecy of the Treasury
